Citation Nr: 1114055	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  05-27 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to a compensable rating for hemopneumothorax secondary to residuals of a missile wound to the left anterior chest.  

3.  Entitlement to rating in excess of 20 percent for a muscle injury secondary to a missile wound to the left anterior chest.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the RO in Chicago, Illinois, which denied the claims at issue. 

The Veteran requested to testify at a Board hearing in his August 2005 VA Form 9, and then withdrew this request in a July 2007 statement.  The Board may proceed with appellate review.  See 38 C.F.R. § 20.704(e) (2010).

In May 2008, the Board remanded these claims for further development.  They now return for appellate review.

A claim of entitlement to service connection for PTSD had also been on appeal and remanded by the Board in May 2008.  This claim was granted in a November 2010 rating decision.  The Veteran has not disagreed with this decision and thus this claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

In a January 2011 informal hearing presentation, the Veteran's representative noted that "the rating decision of November 3, 2010 indicates that the veteran is non-service connected for a heart blockage associated with hemopneumothorax, residuals of a missile wound of the left anterior chest.  This indicates that the veteran is non-service connected for a disability that is secondary to a service connected disability and we submit that the issue of a heart blockage should be adjudicated as a secondary condition.  We ask the Board to refer the issue of a heart blockage on a secondary basis back to the Regional Office for proper adjudication."  The Board believes that the Veteran's representative did not realize that the indication on the November 2010 rating decision that the Veteran's heart blockage was not service connected meant that this claim had already been adjudicated and denied.  In fact, this claim has recently gone through the appellate process and was denied by the Board in its May 2008 decision.  The Board finds it would be an improper use of VA resources to refer a claim to the RO that had just been denied by the Board based on what appears to be a misunderstanding by the Veteran's representative.  In this regard, there is no indication that the Veteran wishes to reopen this claim.  As such, the Board declines to refer this recently denied claim to the RO. 

The claim of entitlement to a compensable rating for hemopneumothorax is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The September 1987 Board decision denied the claim of entitlement to service connection for a low back disability.

2.  Additional evidence received since the September 1987 Board decision is new to the claims file, but does not relate to an unestablished fact necessary to substantiate the claim of whether the Veteran's low back disability was incurred in or aggravated by active service.

3.  The Veteran's muscle injury secondary to an open missile wound of the left anterior chest has been manifested by pain and weakness but no current objective impairment of the muscles; the Veteran's scar is a disability distinct from his muscle injury and the 10 percent rating assigned for the scar has been in effect since March 10, 1971.



CONCLUSIONS OF LAW

1.  The September 1987 Board decision, denying service connection for a low back disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence has not been submitted for the claim of entitlement to service connection for a low back disability; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for a rating in excess of 20 percent for a muscle injury secondary to a missile wound of the left anterior chest have not been met; the 10 percent rating assigned for scarring is protected.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.951, 4.3, 4.56, 4.73, 4.118, Diagnostic Codes 5302, 5303, 7804 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  With respect to petitions to reopen previously denied claims, the claimant must be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Notifying the claimant of what evidence is necessary to substantiate the claim requires notice of these five elements.  See id. at 486. 

With respect to claims for increased ratings, VA must notify the claimant that he needs to provide or request the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  Further, the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  The Court further held that except when VCAA notice as to how to substantiate an increased-rating claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-07.  

Here, prior to the initial rating decision in this matter, a December 2003 notice letter informed the Veteran of the first three elements of service connection and also, with respect to the claim for an increased rating, that the evidence must show that his disability had gotten worse.  This letter also gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Pursuant to the Board's May 2008 remand directive, letters dated in July 2008 and August 2008 informed the Veteran of the elements of new and material evidence and the reasons for the prior denial.  See Kent, supra.  Finally, a February 2009 letter provided all notice required under Vazquez-Florez with respect to claims for increased ratings.  See Vazquez-Flores, 24 Vet. App. at 97-103.  Although these letters were not sent prior to initial adjudication of the Veteran's claim, the Veteran had an opportunity to respond with additional argument and evidence before his claim was subsequently readjudicated and a supplemental statement of the case (SSOC) issued in November 2010.  Thus, the Veteran's claims have not been prejudiced by any delay in notification.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

Therefore, the Board concludes that the duty to notify has been satisfied.  The Board also finds that there has been substantial compliance with its May 2008 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have also been obtained, to the extent possible.  Pursuant to the Board's May 2008 remand directives, the Veteran was sent a February 2009 letter asking him to identify relevant private treatment records and sign authorized release forms enabling VA to request those records.  The Veteran signed such forms and VA subsequently requested records from the treating providers identified therein.  VA was able to obtain records from a Dr. Chow, but was unable to obtain records for a Dr. Bequelin, Dr. Terry, or Good Samaritan Hospital.  Responses dated in March 2009 to VA's requests for these records informed VA that they were no longer available.  The March 2009 response from Dr. Bequelin's office indicated that the records might be available at St Mary's Hospital in Centralia, Illinois.  A March 2009 letter notified the Veteran that VA was unsuccessful in obtaining these records and invited the Veteran to fill out an authorized release form for St. Mary's Hospital.  The Veteran did not fill out such a form.  However, the Board notes that records from St. Mary's Hospital are already in the file.  The Board finds that further efforts to obtain the records mentioned above would be futile.  See 38 C.F.R. § 3.159.  Finally, pursuant to the Board's May 2008 remand directive, the Veteran's Social Security Administration (SSA) records were requested and obtained.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  The Board also finds that there was substantial compliance with its May 2008 remand directives.  See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); Green v. Derwinski, 1 Vet. App. 121 (1991); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, with respect to claims for increased ratings, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.  38 C.F.R. § 3.327(a) (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, with respect to the Veteran's left anterior chest wound, an appropriate VA muscle examination was performed most recently in January 2009 pursuant to the Board's May 2008 remand directive.  The Board finds that the VA examination obtained in this case, in conjunction with the July 2009 addendum to the examination report, is adequate for rating purposes, as the examiner reviewed the claims file, thoroughly examined the Veteran, to include identifying the specific muscle groups affected, and described the Veteran's disability in sufficient detail so that the Board's decision on this claim will be a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  The Veteran has not stated, and there is no other evidence suggesting that there has been a material change in the severity of the Veteran's muscle injury since he was last examined in January 2009.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  By the same token, the Board finds that there was substantial compliance with its May 2008 remand directive.  See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105. 

With respect to the Veteran's petition to reopen the service connection claim for a low back disability, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured with respect to that claim.  See 38 C.F.R. § 3.159 (c)(4)(iii).  Here, the Veteran was not afforded an examination in association with his petition to reopen.  As will be discussed below, the Board concludes that new and material evidence has not been submitted on this claim.  Accordingly, there is no duty to provide an examination and no error exists. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. New and Material Evidence

The Veteran petitions to reopen his service connection claim for a low back disability.  For the reasons that follow, the Board finds that there is no new and material evidence to warrant reopening this claim.

The Veteran initially filed for service connection for a low back disability, claimed as secondary to his open chest wound injury, in February 1983.  The RO denied the claim in a September 1985 rating decision and the Veteran appealed that decision to the Board.  The Board denied the claim in a September 1987 decision, which is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.110. 

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  A claimant's assertions of medical causation or diagnosis often do not constitute competent evidence, as lay persons without the appropriate medical expertise are not competent to offer medical opinions.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for arthritis may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

Service connection was denied in the Board's September 1987 decision because the Board found that the Veteran's low back disability did not manifest in service and that a post-service complaint of back strain in July 1971, as well as a laminectomy performed in 1979 were not related to service. 

At the time of the September 1987 rating decision, the relevant evidence consisted of the Veteran's service treatment records, which were negative for back problems, a July 1971 VA treatment record reflecting a diagnosis of a low back sprain, a March 1972 VA examination report which was negative for back problems, a July 1982 VA examination report reflecting that the Veteran had "aggravated" back pains and a ruptured disc since 1973, and a November 1985 VA hospitalization record reflecting that the Veteran had a history of a "ruptured disk with bilateral laminectomy in 1979."  

Relevant evidence associated with the claims file since the September 1987 Board decision includes the following.  A January 1986 VA treatment record reflects that the Veteran had chronic back problems.  A September 1986 private treatment record reflects that the Veteran experienced an onset of lumbar pain in August 1986 when he pulled a start rope on a lawn mower.  A January 1987 private treatment record reflects that the Veteran "recently" hurt his back bending over to lift an object.  An October 1987 VA treatment record reflects that the Veteran had a herniated disc.  A March 1988 VA treatment record reflects that the Veteran reported injuring his back in 1973 when lifting a heavy object.  An April 2001 private treatment record reflects that the Veteran complained of back pain starting two weeks earlier when lifting heavy objects at work.  An April 2001 private X-ray study reflects that the Veteran had mild lumbar spondylosis and facet arthrosis.  

The evidence summarized above was not of record at the time of the prior final denial of the Veteran's claim in September 1987, and is therefore new to the file.  However, while it shows that the Veteran has continued to have ongoing back problems, an element of service connection that had already been established and considered in the Board's September 1987 decision, it does not suggest that there is a relationship between the Veteran's back disability and his period of service.  In this regard, the evidence reflects that the Veteran reported injuring his back in 1973, which is about two years after he separated from service, and then injuring his back again in 1986 and 1987.  Thus, to the extent it relates to an unestablished fact necessary to substantiate the claim, it only does so insofar as it weighs against a relationship to service, as the newly-submitted evidence reflects that the Veteran's current back problems were caused by injuries which occurred after service.  There is no mention of back problems in service or any information suggesting a relationship between the Veteran's back problems and his period of service in the evidence submitted since September 1987.  In order for the evidence to be considered material, it must raise a reasonable possibility of substantiating the claim.  Here, the evidence only serves to reinforce a finding that the Veteran's back problems are not related to service but rather to post-service causes.  Thus, it does not raise a reasonable possibility of substantiating the claim and as such is not new and material evidence.  See 38 C.F.R. § 3.156(a).  

The Board has also considered the Veteran's contention that his back problems were caused or aggravated by the in-service injury resulting from an exploding gas cylinder.  However, this argument had been advanced and considered in the Board's September 1987 decision.  Thus, it does not constitute new evidence.  

Accordingly, the Board finds that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for a low back disability.  The petition to reopen is denied.  See id.  

III. Increased Rating

At the outset, the Board notes that the residuals of the Veteran's missile wound to the left anterior chest comprise three different disabilities: a muscle injury, scarring, and a respiratory disorder (hemopneumothorax).  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition).  

A. Muscle Injury

The Veteran contends that he is entitled to a rating in excess of 20 percent for a muscle injury secondary to residuals of a missile wound to the left anterior chest.  For the following reasons, the Board finds that a rating in excess of 20 percent is not warranted. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's muscle injury has been rated as 20 percent disabling under DC 5321, which pertains to injury of the muscles of respiration, Muscle Group XXI.  See 38 C.F.R. § 4.73.  The Board notes that a 20 percent rating is the highest evaluation under DC 5321.  The criteria for the rating of muscle injuries are set forth in 38 C.F.R. § 4.56.  The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).  Disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56 (d).  The Court has held that 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006) (citing Robertson v. Brown, 5 Vet. App. 70 (1993)).  

The rating criteria define a moderate disability of the muscles as follows:

(i) Type of injury. Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.

(ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle injury as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting of particular functions controlled by the injured muscles.

(iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

The criteria for a moderately severe disability of the muscles are as follows:

(i) Type of injury: Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.

(ii) History and complaint:  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.

(iii) Objective findings: Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

38 C.F.R. § 4.56(d).

The criteria for a severe disability of the muscles are as follows:

(i) Type of injury: Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.

(ii) History and complaint: Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.

(iii) Objective findings: Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 

Id.

The Board notes that because a higher rating is not available under DC 5321, a higher rating may only be assigned if another diagnostic code is used.  In this regard, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and the demonstrated symptomatology.  See id.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

As noted above, the Veteran's muscle injury has been assigned a 20 percent rating under DC 5321, which applies to injuries of the thoracic muscle group.  Here, a February 2004 VA examination report reflects that the wound was of the abductor muscles of the bilateral chest wall.  The January 2009 VA examination report reflects that the damage was to the left major pectoralis and pectoralis minor.  Diagnostic Code 5302 applies to Muscle Group II, including, in pertinent part, the pectoralis major II (costalsternal) and pectoralis minor.  38 C.F.R. § 4.73.  Diagnostic Code 5303 applies to Muscle Group III, which is involved in elevation and abduction of the arm and includes, in pertinent part, the pectoralis major I (clavicular).  Id.  Based on the February 2004 and January 2009 VA examination reports, the Board finds that DC's 5302 and 5303 are more appropriate than DC 5321 for evaluating the Veteran's muscle injuries.  In the first place, these diagnostic codes are more anatomically appropriate in that they pertain to the muscles affected by the Veteran's chest wound according to the VA examination reports.  Secondly, applying these diagnostic codes will not result in a decrease in the rating of the Veteran's muscle injury.  Finally, these diagnostic codes are more favorable to the Veteran's claim because a rating in excess of 20 percent may be awarded under them provided the criteria are met and, unlike DC 5321, they allow for a separate rating to be assigned under the diagnostic codes pertaining to restrictive lung disease, which include DC 6843 (pneumothorax).  See 38 C.F.R. § 4.97, General Rating Formula for Restrictive Lung Disease, Note (3).  By contrast, a separate evaluation may not be assigned under DC 5321 when an evaluation is assigned under this formula.  Id.  Thus, the Board finds that the Veteran's muscle injuries caused by the missile wound to the left anterior chest should be evaluated under DC's 5302 and 5303. 

The evaluations under DC's 5302 and 5303 corresponding to each level of disability (i.e. moderate, moderately severe, etc.) are the same.  See 38 C.F.R. § 4.73.  Under both diagnostic codes, a 20 percent rating is assigned for a moderate muscle injury.  A 30 percent rating is assigned for a moderately severe muscle injury.  A 40 percent rating is assigned for a severe muscle injury.  Id.  For the following reasons, the Board finds that the Veteran's muscle injury is not more than moderate in nature and thus a rating in excess of 20 percent is not warranted. 

The factors set forth in 38 C.F.R. § 4.56(d) for evaluating injuries of the muscles indicate that the history of the muscle injury should be considered.  In this regard, a January 1969 service Medical Board report reflects that the Veteran sustained a left anterior open chest wound when a compressed gas cylinder exploded and sent missiles into the left chest.  The Veteran underwent surgical debridement and closure of the chest wound with draining of the hemopneumothorax.  The Veteran was hospitalized from early December 1968 to late January 1969.  The hospital report reflects that the Veteran sustained a "massive shrapnel through-and-through left anterior chest wound with severed internal mammary artery and partially severed sternum and costal arch."  

The following discussion regards the current state of the veteran's muscle impairment.  Based on the evidence discussed in the following paragraphs, the Board finds that the Veteran's current muscle disability is not more than moderate in nature. 

The February 2004 VA examination report reflects that the Veteran complained of muscle spasms in the right upper chest wall as well as severe abdominal cramping in the right upper abdominal wall.  The Veteran stated that he felt like there was something pulling inside of his chest and abdomen.  He also stated that his muscles seemed to cause him to fatigue more quickly.  He further reported numbness and tingling around a scar across the chest.  It was noted on examination that the Veteran's stomach was lopsided when he stood up.  The Veteran attributed this to the muscle injury.  On objective examination, the Veteran had full mobility of the upper extremities.  No tendon damage was noted and the Veteran had good muscle strength in both upper extremities.  There was no loss of muscle function.  The examiner concluded that the muscle examination was unremarkable.  

At the January 2009 VA examination, the Veteran stated that his chest was numb and that he had pain radiating from his chest into his left shoulder.  On examination, it was noted that there was a long scar under the axilla on the left side going under the left breast and across to the bottom one-third of the right breast.  The examiner did not find evidence of tissue loss or any abnormality that was significant apart from the scar.  There was no tendon damage and the Veteran had excellent range of motion of the arm.  However, there was some muscle strength loss in the left arm as well as decreased hand grasp loss.  In a July 2009 addendum to this examination, the examiner stated that the muscle strength loss of the left arm and decreased hand grasp were due to degenerative changes unrelated to the Veteran's service-connected muscle injury.  The examiner concluded that there was no muscle loss or muscle wasting or other abnormalities of the muscles.  

The Veteran's VA and private treatment records dated during the pendency of this claim do not reflect ongoing treatment of muscle injuries of the chest.  His VA examinations do not reflect significant findings regarding muscle impairment.  Nevertheless, given the severity of the initial injury in service, the Board finds that the Veteran's muscle impairment is appropriately characterized as moderate in nature and is properly rated as 20 percent disabling.  The criteria for a higher rating based on moderately severe or severe disability of the muscles are not met under DC's 5302 and 5303.  In this regard, there is no current evidence of loss of deep fascia or muscle substance, or soft flabby muscles in the wounded area.  See 38 C.F.R. § 4.56(d).  There is also no evidence of severe impairment of function when compared to the muscles on the Veteran's right side.  See id.  Further, there is no current evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, diminished muscle; excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, or induration or atrophy of an entire muscle.  See id.  Indeed, both the February 2004 VA examination report and January 2009 VA examination reflect that the Veteran's chest muscles were essentially normal.  

Thus, based on the foregoing evidence, the Board finds that despite the severity of the Veteran's initial injury, the current state of the Veteran's injury is no more than moderately disabling.  Consequently, the criteria for a rating in excess of 20 percent under DC's 5302 and 5303 have not been met.  See 38 C.F.R. § 4.73, DC's 5202 and 5303.  

For the reasons discussed above, there is no evidence showing that the Veteran is entitled to a rating in excess of 20 percent for his muscle injury at any point since his claim for an increased evaluation.  Thus, staged ratings are not appropriate for the period of time covered by this claim.  See Hart, 21 Vet. App. at 509-10. 

The Board has considered whether to address the issue of a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2010).  The Court held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, the Veteran has not argued that he is unemployable due to his service-connected muscle injury, and the evidence of record does not otherwise raise the issue of unemployability resulting from the Veteran's muscle injury.  As such, the Board will not address the issue of entitlement to TDIU.  

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2010); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected muscle injury is contemplated by the rating criteria.  See id.  As shown in the above discussion, the Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's muscle injury presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, and indeed such factors have not been shown by the evidence of record.  See Thun, 22 Vet. App. at 115.  Therefore referral for extraschedular consideration is not warranted.  See id.

As such, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for a muscle injury secondary to a missile wound to the left anterior chest.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 20 percent is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2010); Gilbert, 1 Vet. App. at 55. 


B. Scar

The Board finds that a separate rating of 10 percent should be retained for the Veteran's scar, which had been in effect since March 10, 1971, and is protected under law.  See 38 C.F.R. § 3.344(a) and (c) (2010).  In this regard, when a disability rating has been continued at the same level for long periods, i.e. five years or more, VA is required to afford the Veteran a full and complete physical examination, the findings from which are to be considered in conjunction with the entire record.  See id.  In addition, under 38 C.F.R. § 3.951 (2010), ratings in effect for twenty years or more are protected from reduction.  In this case, a 10 percent rating for scarring has been in effect from March 1971, over 40 years.  Consequently, this rating is protected.  See id. 

In the July 2005 statement of the case (SOC), the RO increased the rating for what was nominally the Veteran's scar from 10 percent to 20 percent.  However, in the analysis pertaining to the Veteran's scar, the RO described the Veteran's muscle injury in extensive detail drawing from a February 2004 VA examination report.  The RO based the 20 percent rating on "DC 7804-5321."  Diagnostic Code (DC) 7804 applies to painful or unstable scars and DC 5321 applies to injuries to Muscle Group XXI, the muscles of respiration.  See 38 C.F.R. §§ 4.73, 4.118 (2010).  Thus, the RO seems to have conflated two distinct disabilities in assigning an evaluation of the Veteran's scar under both diagnostic codes.  See Esteban, 6 Vet. App. at 261-62.  However, the RO's analysis in the July 2005 SOC, together with the citation to DC 5321, makes it clear that the 20 percent rating assigned by the RO was based on the evaluation of the Veteran's muscle injury rather than the Veteran's scar.  

Accordingly, the 10 percent evaluation of the Veteran's scar is protected and must be retained as a rating separate from the 20 percent rating assigned for the Veteran's muscle injury.  See 38 C.F.R. § 3.951.  





ORDER

The petition to reopen the claim of entitlement to service connection for a low back disability is denied.

Entitlement to a rating in excess of 20 percent for a muscle injury secondary to a missile wound to the left anterior chest is denied; a 10 percent rating for residual scarring is protected.


REMAND

For the following reasons, the Board finds that the evaluation of the Veteran's hemopneumothorax must be remanded for further development.  

The Veteran's hemopneumothorax is evaluated under DC 6843.  See 38 C.F.R. § 4.97.  Pneumothorax is evaluated under the General Rating Formula for Restrictive Lung Disease (General Rating Formula).  See id.  Evaluations under the General Rating Formula are based in large part on pulmonary function tests, including the DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method) of 100 percent of predicted value.  See id.  Pursuant to the Board's May 2008 remand directive, an October 2008 pulmonary function test was performed followed by a January 2009 VA respiratory examination report.  However, neither the pulmonary function test report nor the January 2009 VA examination report reflects the Veteran's DLCO (SB) results.  Indeed, such results are not of record during the pendency of this claim.  Under 38 C.F.R. § 4.96(d)(2) (2010), if the DLCO (SB) is not of record, the examiner must explain why the test would not be useful or valid in a particular case in order for the Board to be able to evaluate the Veteran's respiratory disorder based on alternative criteria.  Thus, the Board finds that the record is not sufficiently developed to evaluate the Veteran's hemopneumothorax under DC 6843.  By the same token, because the October 2008 pulmonary function test does not provide enough information for rating purposes based on section 4.96(d)(2) and DC 6843, the Board finds that there has not been substantial compliance with its May 2008 remand directive.  See Stegall v. West, 11 Vet. App. at 271.  The Board has a duty to ensure compliance with its remand directives.  See id.  

On remand, a new respiratory examination, including a pulmonary function test, should be provided, which includes a DLCO (SB) test.  If the examiner feels that a DLCO (SB) test is not appropriate, the examiner must explain why it would not be useful or valid.  

Accordingly, the case is REMANDED for the following actions:

1. A respiratory examination, including a pulmonary function test, should be provided, which includes a DLCO (SB) test.  If the examiner feels that a DLCO (SB) test is not appropriate, the examiner must explain why it would not be useful or valid.  The entire claims file and a copy of this REMAND must be provided to the examiner prior to the examination.  The examiner must indicate in the examination report that the evidence in the claims file has been reviewed.  

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the evaluation of the Veteran's hemopneumothorax on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


